 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JOHN STEVENS,

Plaintiff : CIVIL ACTION NO. 3:20-1911

Vv.

(JUDGE MANNION)
JESS! SULLUM, et al.,

Defendants

MEMORANDUM

On October 16, 2020, Plaintiff John Stevens (“Plaintiff or “Stevens’”)
filed a complaint in this District, (Doc. 1), asserting various claims against
Lackawanna County’s District Attorney Mark Powell, Assistant District
Attorney Judy Price, Detective Chris Kolcharno, Detective Michelle Mancuso
(collectively, the “DA Defendants”), Jessi Sullum (“Sulium’), and
Lackawanna County. Plaintiff alleges in his complaint claims for: malicious
prosecution (Count |), abuse of process (Count Il), false arrest (Count II),
and false imprisonment (Count IV) under 42 U.S.C. §1983, conspiracy to
violate his civil rights (Count V) under 42 U.S.C. §1985, and malicious
prosecution (Count VI), abuse of process (Count VII), and tortious

interference with contractual relations (Count VIII) under state law." Plaintiff

 

1 On January 8, 2021, the DA Defendants and Lackawanna County
filed a motion for protective order requesting a stay of discovery pending a
resolution of this motion to dismiss. (Doc. 16). In its opinion denying the

 
 

thereafter filed an amended complaint on December 15, 2020 asserting the
same claims. (Doc. 9).

Pending before the Court are two separate motions to dismiss
Plaintiffs complaint for failure to state a claim upon which relief can be
granted, filed on behalf of defendant Sullum, the DA Defendants, and
Lackawanna County. (Docs. 11, 13). Viewing the evidence in a light most
favorable to the non-moving party, the Court will: DENY the DA Defendants’
motion to dismiss as to Counts |, IIl and IV; DENY defendant Sullum’s motion
to dismiss as to Count VI; DENY defendant Poweil’s motion to dismiss as to
Count Vill; and GRANT the defendants’ motions to dismiss as to the

remaining Counts.

i. BACKGROUND

Plaintiff John Stevens is a chiropractor operating a practice in
Lackawanna County, Pennsylvania. In January 2018, defendant Sullum
initiated an online conversation with Stevens through Facebook private
messenger, which continued over the course of several months. On or about

March 21, 2018, defendant Sullum scheduled and attended an appointment

 

motion for protective order, this Court also dismissed several claims with
prejudice including: (1) Plaintiffs claims under §1983 against the DA
Defendants to the extent they were asserted against them in their official
capacities; (2) Plaintiffs claims for punitive damages against Lackawanna
County and the DA Defendants in their official capacities; and (3) Plaintiff's
claims for violation of his civil rights under the 5" Amendment. (Doc. 23 at
8).

 
 

with Stevens for chiropractic treatment at Steven’s office. Following the
March 21, 2018 visit, the online conversation between the Plaintiff and
Sullum continued, which Plaintiff claims became more personal and
culminated in Sullum requesting a personal massage from Stevens.
Although his chiropractic office was closed for the day, Stevens agreed to
provide a one-on-one session to Sullum and Sullum arrived at Stevens’ office
around 1:00 p.m. on March 27, 2018. Plaintiff claims that “[o]nce inside
Plaintiffs chiropractic office, Sullum [] asked to take clothes off,” which
apparently was “the second time that Sullum unilaterally mentioned taking
her clothes off.” After removing her clothes and lying on the massage table,
Sullum allegedly “made several suggestive gestures, including touching
Plaintiff's thigh,” after which Sullum and Stevens engaged in sexual activities.

After leaving Stevens’ office around 1:50 p.m., Sullum drove back
towards her office at Mastri Law LLC and, while in route, purportedly called
both her boss, attorney Dominic Mastri, and her aunt, Judge Janine Edwards,
and “falsely alleged that she was sexually assaulted.” According to the
Plaintiff, “[s]everal hours later, Sullum contacted Defendant Detective Chris
Kolcharno ... and alleged that Plaintiff ‘became increasingly sexually
aggressive while massaging her.” It is further alleged that during this call
with Kolcharno, Sullum claimed that Stevens “held [Sullum] down,” “told her
that he wanted oral sex,” and pressured her to the point where Sullum
performed sexual acts “to placate him.” In addition, although Sullum had

apparently informed Kolcharno that she had sent private messages to the

 
 

Plaintiff prior to the incident, Plaintiff claims that Sullum “concealed the fact
that she told Plaintiff that he was ‘hot’ and that Sullum repeatedly asked to
take her clothes off.”

On the same day of the incident, after the call between Sullum and
Koicharno, defendant Kolcharno and Deputy District Attorney Mariclare
Hayes applied for a search warrant to Plaintiff's chiropractic office and served
Plaintiff with a subject warrant at his home. The next day, however, Plaintiff
provided copies of the messages exchanged between Plaintiff and Sullum to
defendant Kolcharno and Mariclare Hayes and vehemently denied any
wrongdoing, claiming instead that his relations with Suillum were consensual.
According to Plaintiff, “Defendants intentionally disregarded the
text/Facebook messages” between Stevens and Sullum “because it did not
fit the narrative that they were trying to construct and were directed by
Defendants Powell and Price to intentionally omitt [sic] the messages from
all investigation reports and affidavits generated in this case.”

On March 29, 2018, defendants Kolcharno and Mancuso prepared an
affidavit of probable cause for Plaintiffs arrest, which Plaintiff argues
improperly omitted certain exculpatory facts that were known to the DA
Defendants and remained unfiled for almost eight months. During the roughly
eight-month period between the incident and the date the DA Defendants
filed the affidavit of probable cause, November 26, 2018, the DA Defendants
conducted an investigation that the Plaintiff claims only produced “drunk

messages” from Sullum to Stevens and messages in which Sullum told

 
 

Plaintiff that he was “so hot.” Nevertheless, Plaintiff asserts that the
defendants filed the affidavit of probable cause without making any changes
to the initial draft from March 2018, “omitting Sullum’s provocative
exculpatory text messages to Plaintiff’ and “substantial evidence of ...
Sullum’s[] own unreliability” after Sullum’s aunt, Judge Janine Edwards,
“prodded Defendants Powell and Price to continue their ‘investigation.” On
November 26, 2018, a warrant was issued for Stevens’ arrest, after which
Stevens turned himself in to the police and was “in custody for several hours
before being permitted to leave.”

Eventually, Stevens’ case was assigned to Deputy District Attorney
Sara Varela. In notes written by Varela on January 4, 2019, the DDA stated
that she had “expressed to Judy Price that she had serious issue with victim[]
[Sullum’s] credibility” as the District Attorney's Office had “multiple police
reports documenting incidents in which victim has lied to police.” Varela
further indicated that defendant Price had told her that Price and defendant
Powell had planned to send Sullum to a rehabilitation facility for alcoholism
and PTSD so as to “explain [Sullum’s] lies to the police,” and that they could
manufacture a diagnosis of PTSD for Suilum in order to “salvage victim['s]
credibility” as Sullum had not been diagnosed with PTSD. A preliminary
hearing was held on February 5, 2019, during which testimony was
presented, including testimony from defendant Sullum, and the matter was
“bound over for further discussion.” On March 20, 2019, Plaintiff was formally

charged with various counts of sexual assault. In addition, Plaintiff claims

 
 

that defendant Powell “personally contacted the Pennsylvania Office of
Enforcement and Investigation in an effort to suspend Plaintiff's chiropractic
license,” whereafter Plaintiff's license was eventually suspended.

On May 20, 2019, Plaintiff alleges that defendant Kolcharno
interviewed Sullum’s employer, Anthony Mastri, and that Mastri claimed
Sullum had twice called her aunt on the day of the alleged assault and
expressed interest primarily in hiring a civil attorney to sue Plaintiff for
monetary damages. When Kolcharno attempted to speak with Sullum’s aunt
regarding this potential issue, however, Sullum’s aunt allegedly “refused to
speak with Detective Kolcharno.” On July 21, 2019, the Lackawanna District
Attorney’s Office filed a motion for “nolle prosequi’ dismissing the case
against Plaintiff. The Plaintiff argues in his complaint, filed on October 16,
2020, that “Sullum’s allegations were nothing more than a means to file a
frivolous lawsuit for monetary gain” and that the DA Defendants’ efforts to
generate false evidence, suspend Plaintiff's chiropractic license, and
prosecute Stevens while there remained clear exculpatory evidence
supporting his innocence was malicious and in violation of his constitutional
rights.

On December 30, 2020, the defendants filed motions to dismiss
Plaintiff's §1983, §1985, and state law claims. This Court has jurisdiction over
this action pursuant to 28 U.S.C. §§1331 and 1343, and it can exercise
pendent jurisdiction over the state law claims under 28 U.S.C. §1337. Venue

 
 

is proper in this district. The Court will thus turn to the merits of Plaintiff's

claims.

il. STANDARD

The defendants’ motions to dismiss are brought pursuant to the
Federal Rule of Civil Procedure Rule 12(b)(6). This rule provides for the
dismissal of a complaint, in whole or in part, if the plaintiff fails to state a claim
upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The moving party
bears the burden of showing that no claim has been stated, Hedges v. United
states, 404 F.3d 744, 750 (3d Cir. 2005), and dismissal is appropriate only
if, accepting all of the facts alleged in the complaint as true, the plaintiff has
failed to plead “enough facts to state a claim to relief that is plausible on its
face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (abrogating “no
set of facts” language found in Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).
The facts alleged must be sufficient to “raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555. This requirement “calls for
enough fact[s] to raise a reasonable expectation that discovery will reveal
evidence” of necessary elements of the plaintiff's cause of action. Id. at 556.
Furthermore, in order to satisfy federal pleading requirements, the plaintiff
must “provide the grounds of his entitlement to relief,” which “requires more
than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Phillips v. County of Allegheny, 515 F.3d 224.

 
 

231 (3d Cir. 2008) (brackets and quotations marks omitted) (quoting
Twombly, 550 U.S. at 555).

In considering a motion to dismiss, the court generally relies on the
complaint, attached exhibits, and matters of public record. Sands_v.
McCormick, 502 F.3d 263 (3d Cir. 2007). The court may also consider
“undisputedly authentic document{[s] that a defendant attaches as an exhibit
to a motion to dismiss if the plaintiffs claims are based on the [attached]
documents.” Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998
F.2d 1192, 1196 (3d Cir. 1993). Moreover, “documents whose contents are
alleged in the complaint and whose authenticity no party questions, but which
are not physically attached to the pleading, may be considered.” Pryor v.
Nat'l Collegiate Athletic Ass'n, 288 F.3d 548, 560 (3d Cir. 2002). The court,
however, may not rely on other parts of the record in determining a motion

to dismiss. See Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d 1250,
1261 (3d Cir. 1994).2

 

2 Generally, the court should grant leave to amend a complaint before
dismissing it as merely deficient. See, e.g., Fletcher-Harlee Corp. v. Pote
Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007); Grayson v.
Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver,
213 F.3d 113, 116-17 (3d Cir. 2000). “Dismissal without leave to amend is
justified only on the grounds of bad faith, undue delay, prejudice, or futility.”
Alston v. Parker, 363 F.3d 229, 236 (3d Cir. 2004).

 
 

lil. DISCUSSION

The Plaintiff raises eight separate causes of action, including: (I)
malicious prosecution under §1983 against all defendants; (Il) malicious use
and abuse of process under §1983 against all defendants; (Ill) false arrest
under §1983 against defendants Koicharno, Mancuso, and Sullum; (IV) false
imprisonment under §1983 against defendants Kolcharno, Mancuso, and
Sullum; (V) conspiracy to violate civil rights under §1985 against all
defendants; (VI) common law malicious prosecution against defendant
Sullum; (VII) common law malicious use and abuse of process against
defendant Sullum; and (VIII) tortious interference with employment and
economic advantage against defendant Powell. The Court will address each

claim individually.
A. Claims Under 42 U.S.C. 81983

Plaintiff raises four separate claims under Section 1983 against each
of the various defendants. These include claims for malicious prosecution,
malicious abuse of process, false arrest, and false imprisonment. Section
1983 authorizes redress for violations of constitutional rights and provides in
relevant part:

Every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State or Territory ...
subjects, or causes to be subjected, any citizen of the United
States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an

 
 

action at law, suit in equity, or other proper proceeding for
redress...

42 U.S.C. § 1983. Thus, to establish a violation of §1983, a plaintiff must
demonstrate that the challenged conduct was committed by a person acting
under color of state law and deprived the plaintiff of rights, privileges, or
immunities secured by the Constitution or laws of the United States. Lake v.
Arnold, 112 F.3d 682, 689 (3d Cir. 1997). By its terms, Section 1983 does
not create a substantive right, but merely provides a method for vindicating
federal rights conferred by the United States Constitution and the federal
statutes that it describes. Baker v. McCollan, 443 U.S. 137 (1979): see also
Hart v. Tannery, 2011 WL 940311 (E.D. Pa. Mar. 14, 2011).

Plaintiffs raises his four claims under Section 1983 against the DA
Defendants, defendant Sullum, and Lackawanna County respectively. The
Court will view each of these claims separately for the different defendants.

a. Section 1983 claims against DA Defendants

As a threshold issue pertaining to each of Plaintiff's §1983 claims
against the DA Defendants, the DA Defendants argue that Plaintiffs claims
are precluded as the DA Defendants are entitled to immunity from
prosecution. For those acting “under cover of law,” the doctrine of immunity
embodies the “right not to stand trial,” In re Montgomery County, 215 F.3d
367, 373 (3d Cir. 2000) (citing Mitchell v. Forsyth, 472 U.S. 511, 525 (1985)),

and may be properly raised in a Rule 12(b)(6) motion to dismiss, Kulwicki v.

10

 
 

Dawson, 969 F.2d 1454, 1461-62 (3d Cir. 1992). Generally, immunity takes

two forms: absolute immunity and qualified immunity.

To qualify for absolute immunity, government actors must show that
they were functioning as the State's advocate when performing the
challenged actions. Yarris v. Cty. Of Delaware, 465 F.3d 129, 136 (3d Cir.
2006). This inquiry focuses on “the nature of the function performed, not the
identity of the actor who performed it.” Light v. Haws, 472 F.3d 74, 78 (3d
Cir. 2007) (quoting Hughes v. Long, 242 F.3d 121, 125 (3d Cir. 2001)). Under
this functional approach, a prosecutor enjoys absolute immunity for actions
performed in a judicial or “quasi-judicial” capacity. Giuffre v. Bissell, 31 F.3d
12471, 1251 (3d Cir. 1994) (quoting Imbler v. Pachtman, 424 U.S. 409, 430
(1976)); Rose v. Bartle, 871 F.2d 331, 346 (3d Cir. 1989). Therefore,
absolute immunity attaches to actions “intimately associated with the judicial

phases of litigation,” but not to administrative or investigatory actions

 

unrelated to initiating and conducting judicial proceedings. Giuffre, 31 F.3d
at_ 1251 (quoting Imbler, 424 U.S. at 430) (internal quotation omitted); see
aiso Rose, 871 F.2d at 346 (contrasting the prosecutor's “quasi-judicial” role
from his “administrative/investigative” role). The key question is thus whether
it is clear that the government actor was performing “the advocate's role in
evaluating evidence and interviewing witnesses as he prepares for trial,” or
if he was performing the type of conduct more closely aligned with the
ordinary work performed by police, conducting investigatory or administrative

work “before he has probable cause to have anyone arrested.” Rivera-

11

 
 

Guadalupe v. City of Harrisburg Bureau of Police, 2020 WL 4206209, at *4
(M.D. Pa. July 22, 2020) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 275-
76 (1993)); see also Burns v. Reed, 500 U.S. 478, 496 (1991) (“[T]he
Supreme Court [has] held absolute immunity does not extend to the
prosecutorial function of giving advice to the police prior to an arrest or

indictment.”).

“Prosecutors [and officers] who are not entitled to absolute immunity
from a plaintiff's claims may nonetheless be entitled to qualified immunity” as

they are shielded from suit when performing “discretionary functions’ if their

conduct did not violate a “clearly established statutory or constitutional right[]

 

Delaware, 465 F.3d 129, 139 (3d Cir. 2006): Wilson v. Layne, 526 U.S. 603,
609 (1999); see also Reichle v. Howards, 566 U.S. 658, 664 (2012)
(“Qualified immunity shields government officials from civil damages liability
unless the official violated a statutory or constitutional right that was clearly
established at the time of the challenged conduct.”). Qualified immunity, like
absolute immunity, provides not only a defense to liability, but “immunity from
suit.” Hunter v. Bryant, 502 U.S. 224, 227 (1991): Mitchell v. Forsyth, 472
U.S. 511, 526 (1985). It is, however, “generally unwise to venture into a
qualified immunity analysis at the pleading stage as it is necessary to
develop the factual record in the vast majority of cases.” Newland_v.
Reehorst, 328 F. Appx 788, 791 n.3 (3d Cir. 2009); but see Campeggio v.
Upper Pottsgrove Twp., 2014 WL 4435396, at *10 (E.D. Pa. Sept. 8, 2014)

12

 
 

(noting that as qualified immunity is an immunity from suit, the Supreme
Court has “repeatedly ... stressed the importance of resolving immunity
questions at the earliest possible stage in litigation” (quoting Pearson v.

Callahan, 555 U.S. 223, 231-32 (2009))).

To determine whether a defendant is entitled to qualified immunity,
courts may analyze two factors: (1) whether the plaintiff has shown facts that
make out a constitutional rights violation, and if so, (2) whether those rights
were “clearly established” at the time of the incident. But see Pearson v.
Callahan, 555 U.S. 223, 232-36 (2009) (finding that use of this two-step
analysis, set forth in Saucier v. Katz, 533 U.S. 194 (2001), was no longer
mandatory, but could be employed at the court’s discretion). The court,
however, is “required to consider whether, under the factual scenario of this
case, the officers were reasonable to believe that their actions did not violate
the [plaintiff's] clearly established rights.” Perez v. Borough of Berwick, 507
F. App’x. 186, 192 (3d Cir. 2072).

Absolute and qualified immunity constitute affirmative defenses.
Therefore, courts may only grant a 12(b)(6) motion to dismiss based on
immunity if such immunity “clearly appear on the face of the complaint.”
Rivera-Guadalupe, 2020 WL 4206209, at *4 (quoting Wilson v. Rackmill, 878
F.2d 772, 776 (3d Cir. 1989)); see also Weimer_v. Cty. of Fayette,
Pennsylvania, 972 F.3d 177, 187 (3d Cir. 2020) (“a defendant must show
that the conduct triggering absolute immunity ‘clearly appear[s] on the face

of the complaint” (citing Fogle v. Sokol, 957 F.3d 148, 161 (3d Cir. 2020))).

13

 
 

In the current stage of this litigation, however, there remain clear
material issues of fact on the face of the complaint as to whether the nature
of the steps taken by defendants Powell and Price during the periods
between the initial incident, the filing of the affidavit of probable cause, and
the filing of official charges against Plaintiff were investigative or
prosecutorial in nature or if the DA Defendants reasonably believed their
actions did not violate the Plaintiffs constitutional rights. Though the Court
may recognize that there are established rights under the Constitution to
protect against malicious prosecutions or seizures without probable cause,
whether the Plaintiff's rights were thus violated in the current matter requires
further fact discovery. As such, it would be improper to make a clear
determination at this point as to whether absolute or qualified immunity
precludes the Plaintiff's Section 1983 claims as to the DA Defendants.* The
Court must therefore look to the claims set forth by Plaintiff in the complaint
to determine whether he has pled “enough facts to state a claim to relief that

is plausible on its face.” Twombly, 550 U.S. at 544.

 

° The ability to litigate claims against government actors may reflect a
means to prevent abuses of authority, though there are “several checks other
than civil litigation to prevent abuses of authority.” Burns, 500 U.S. at 496.
One of the most important checks, however, the judicial process, will not
always preclude prosecutorial indiscretions, particularly in instance, such as
here, where a suspect is not eventually prosecuted as the actions of the
government actors are not subjected to the “crucible of the judicial process.”
Id. (quoting Imbler, 424 U.S. at 440).

14

 
 

i. Malicious Prosecution

To prove a Fourth Amendment malicious prosecution claim, a plaintiff
must show: “(1) the defendant initiated a criminal proceeding; (2) the criminai
proceeding ended in his favor; (3) the defendant initiated the proceeding
without probable cause; (4) the defendant acted maliciously or for a purpose
other than bringing the plaintiff to justice; and (5) the plaintiff suffered
deprivation of liberty consistent with the concept of seizure as a
consequence of a legal proceeding.” Curry v. Yachera, 835 F.3d 373, 379
(3d Cir. 2016) (quoting Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007));
Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003).

The Plaintiff alleges that the initiation of criminal proceedings by the
DA Defendants, which included filing various charges involving sexual
crimes,* was commenced without probable cause and with malice, and
resulted in Plaintiff's arrest. The DA Defendants, however, argue that a claim
for malicious prosecution cannot be sustained as even though the criminal
proceedings against Plaintiff were dismissed after the filing of a motion for
nolle prosequi, the proceedings “did not end in the Plaintiff's favor.” (Doc. 12

at 10).

 

4 The charges filed by the Lackawanna County District Attorney’s
Office against Plaintiff included: deviate sexual intercourse by forcible
compulsion and indecent assault without consent of another in violation of
18 Pa. C.S.A. §3123a(A)(1); indecent assault by forcible compulsion in
violation of 18 Pa. C.S.A. §3123 a(A)(2); unlawful restraint in violation of 18
Pa. C.S.A. §2902 a(A)(1); and simple assault in violation of §2701(a)(1) of
the Pennsylvania Crimes Code.

15

 
 

it has been established in the Third Circuit that while “a grant of nolle
prosequi can be sufficient to satisfy the favorable termination requirement for
malicious prosecution, not all cases where the prosecutor abandons criminal
charges are considered to have terminated favorably.” Donahue v. Gavin

280 F.3d 371, 383 (3d Cir, 2002) (quoting Hilfirty v. Shipman, 91 F.3d 573,

 

 

579-80 (3d Cir. 1996)). Instead, a decision by the government to file a motion
for nolle prosegui abandoning criminal charges “signifies termination of
charges in favor of the accused only when their final disposition is such as
to indicate the innocence of the accused.” Donahue, 280 F.3d 371, at 383
(citation omitted). Nevertheless, the court may look beyond the nolle
prosequi order itself “to any other maiter in the record ... as to why the motion
was filed or granted.” Spiess v. Pocono Mountain Reg'l Police Dep't, 2013
WL 1249007, at *12 (M.D. Pa. Mar. 26, 2013) (quoting DiFronzo v. Chiovero,
406 F. App'x 605, 609 (3d Cir. 2011)); see a/so Kossler v. Crisanti, 564 F.3d
181, 187-94 (3d Cir. 2009) (district courts must conduct a “fact-based inquiry”
to consider, in conjunction with the no/le prosequi, “underlying facts” and
“particular circumstances” as to why the order was filed).

To make their argument, the DA Defendants reference the direct
language within the no/le prosequi order, which states, in part, that “the
offenses contained in the Criminal Information filed in the above-referenced

captioned matter are hereby nolle prossed pursuant to Pa.R.Crim.P. 585.”

16

 
 

(Doc. 27-1 at 1).° The motion supporting the order, however, goes on to state
that “[a]fter criminal charges were filed [against Stevens], the investigative
team has both uncovered and been made aware of additional information
which caused substantial concern about the continued viability of this case
moving forward ... [and] have developed and expressed significant doubt
and serious questions about the complete accuracy and credibility of the
underlying allegations.” (Id. at 2).

Unlike cases where dismissal is proper as a motion and order for nolle
prosequi fail to indicate why charges were dismissed or that the defendant
was in fact innocent, see DiFonzo, 406 F. App’x. at 609 (nolle prosequi

insufficient to signify termination in favor of accused where it “says nothing

 

> Generally, “a district court ruling on a motion to dismiss may not
consider matters extraneous to the pleadings.” In re Burlington Coat Factory,
114 F.3d 1410, 1426 (3d Cir. 1997) (citing Angelastro v. Prudential-Bache
sec. inc., 764 F.2d 939, 944 (3d Cir. 1983)). Courts, however, may consider
any “document integral to or explicitly relied upon in the complaint ... without
converting motion to dismiss into one for summary judgment.” Id. (citation
omitted); In re Donald Trump Casino Sec. Litig., 7 F.3d 357, 368 n.9 (3d Cir.
1993) (“a court may consider an undisputedly authentic document that a
defendant attaches as an exhibit to a motion to dismiss if the plaintiff's claims
are based on the document.”). The Court may thus look to the nolle prosequi
order and motion in coming to its determination as they were integral to and
relied upon in the complaint. (Doc, 27-1). The Court also recognizes that the
DA Defendants filed a copy of the order and motion in its initial motion to
dismiss, (Doc. 6-2), but included only the order in their follow-up filing, (Doc.
12-2). Though this may have been an accidental omission, the Court will rely
on the exhibit filed by the Plaintiff as it includes the entire document. The
Court, however, will not review further evidence that extends outside the
bounds of a 12(b)(6) review that would convert the defendants’ motions to
dismiss to motions for summary judgment. See (Doc. 29 at 2).

17

 
 

as to why the motion was filed or granied”), the motion here provides further
clarity as to the DA Defendants’ reasoning. Though there is no unequivocal
statement that Plaintiff was innocent of the crimes of which he was charged,
the motion, following an extended investigation, indicates that the DA
Defendanis felt the allegations made against Stevens were questionable to
the point that they could be inaccurate or not credible. Therefore, the facts
surrounding the nolle prosequi and the motion itself support a finding that the
claims against the Plaintiff were terminated in his favor. Compare DiFronzo

406 F. App’x. at 609 with Geness v. Cox, 902 F.3d 344, 356 (3d Cir. 2018)

 

(nolle prosequi was a favorable termination as the abandonment of charges
for “insufficient evidence” unquestionably provided “an indication that the
accused is actually innocent of the crimes charged”) and Spiess, 2013 WL
1249007, at_*13 (nolle prosequi was favorable termination where, upon
continued investigation, the government determined that the victim falsely
testified about “a material matter’ and the case therefore “lack[ed]
prosecutorial merit’).

As the DA Defendants do not raise other objections to the Plaintiff's
malicious prosecution claim, the Court will deny DA Defendants’ motion to
dismiss this claim without further delving into the sufficiency of the other
elements.

ii. Malicious Use and Abuse of Process

“While malicious prosecution ‘has to do with the wrongful initiation of

civil process,’ abuse of process ‘is concerned with perversion of process after

18

 
 

litigation has begun.” Gebhart v. Steffen, 574 F. App'x 156, 160 (3d Cir.
2014) (quoting U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 394 (3d
Cir. 2002)). In other words, a plaintiff must show that the criminal action “was
initiated legitimately and then ‘perverted.” Bristow _v. Clevenger, 80
F.Supp.2d 421, 431 (M.D. Pa. 2000). If, however, a “process is wrongfully
initiated and thereafter perverted, both torts lie.” Jennings v. Shuman, 567
F.2d 1213, 1218 (3d Cir. 1977); see also Gen. Refractories Co. v. Fireman's
Fund Ins. Co., 337 F.3d 297, 307-08 (3d Cir. 2003) (providing analysis of
what constitutes a “perversion” of the legal process, which leads to liability
where the application of a legal process is so “lacking in justification as to
lose its legitimate function as a reasonably justifiable litigation procedure”
(quoting Nienstedt_v. Wetzel, 133 Ariz. 348, 354 (1982))). To establish a
claim for abuse of process, a plaintiff must show evidence of an act or threat
not authorized by the process or aimed at an illegitimate objective. Mitchell
v. Guzick, 138 F. App'x 496, 502 (3d Cir. 2005) (citing Bristow, 80 F.Supp.2d
at 430-31).

Plaintiff alleges that the DA Defendants initiated and then continued to
pursue criminal proceedings against Plaintiff at the insistence of defendant
Powell and Sullum’s aunt, Judge Janine Edwards. Plaintiff claims that the
motives for such pressure were, “in part,” retaliatory in nature as Plaintiff had

made disparaging comments about, and refused to work with, the Powell

19

 
 

Law Firm.® To Plaintiff, the culmination of Powell and Edward’s pressure led
to the filing of an affidavit of probable cause against Stevens in November
2018. Plaintiff also claims that his subsequent arrest and the eventual filing
of criminal charges against him in March 2019 were also the result of this
pressure.

Such allegations, however, do not support a claim that the purpose of
the criminal proceedings against Plaintiff were “lacking in justification as to
lose [their] legitimate function as [] reasonably justifiable litigation
procedure.” See Hart, 2011 WL 940311 (though plaintiff claimed the
defendant witness “forum shopped” criminal accusations to authorities “she
knew to be false in order to have criminal charges brought against Plaintiff,”
the defendant authorities merely carried out the process to its authorized
conclusion). Further, Plaintiff fails to point to the clear “perversion” of the
legal process that furthered such an illicit purpose after the proceedings were
commenced.’ Therefore, the DA Defendants’ motion to dismiss Plaintiff's

claim for abuse of process will be granted.

 

6 Plaintiff argues that his personal legal history with the Powell Law
Firm — which the Court can only assume is somehow linked to defendant
District Attorney Powell — resulted in the Powell Law Firm “losing many
clients and substantial revenue,” which would reflect the true motive for the
DA Defendants’ push to prosecute Plaintiff. Plaintiff does not allude to the
motive for Sullum’s aunt, Judge Janine Edwards, to “use her influence’ to
persuade the DA Defendants to pursue criminal charges against Stevens.

’ Plaintiff also bases his claim on notes written by Deputy District
Attorney Sara Varela on January 4, 2019, indicating that she was told by
defendant Price that Price and defendant Powell planned to send Sullum to

20

 
 

iii. False Arrest

A claim under Section 1983 for false arrest is grounded in the Fourth
Amendment guarantee against unreasonable seizures. Garcia v. Cty. of
Bucks, 155 F.Supp.2d 259, 265 (E.D. Pa. 2001) (citing Groman v. Two. of
Manalapan, 47 F.3d 628, 636 (3d Cir. 1995)). To maintain a claim for false
arrest, a plaintiff must show that he or she was arrested and the arresting
officer “lacked probable cause to make the arrest.” Id. Probable cause exists
when the facts and circumstances are “sufficient to justify a prudent officer
in believing that the suspect had committed or was committing a crime.”
Jones v. Middletown Twp., 253 F. App'x 184, 188 (3d Cir. 2007) (citing
Gerstein v. Pugh, 420 U.S. 103, 111 (1975)). A court will look to the “totality
of the circumstances” and use a common-sense approach in assessing
whether there is or is not probable cause. Id. (citing United States v. Glasser,

(50 F.2d 1197, 1205 (3d Cir. 1984)). Probable cause is thus determined by

 

a rehabilitation facility for alcoholism and PTSD so as to “explain [Sullum’s]
lies to the police,” and that they could manufacture a diagnosis of PTSD for
Sullum in order to “salvage victims credibility” as Sullum had not been
diagnosed with PTSD. Though the fabrication of evidence in order to further
criminal proceedings could potentially be construed as a perversion of the
legal process that could indicate an abuse of process, the Plaintiff does not
allege the DA Defendants used such evidence in charging documents or that
it impacted his criminal proceedings in any material way. See (Doc. 9 at ff]
52-55).

21

 
 

the facts and circumstances within the officer's knowledge at the time of the

arrest. Hart, 2011 WL 940311, at *10.°

 

Plaintiff alleges that he was arrested by defendants and “[clonfined
against his will,” but that there were five separate facts of which the DA
Defendants were aware before they arrested the Plaintiff that undermined
any finding of probable cause and that they failed to include in their affidavit
of probable cause. These mitigating facts include: (1) that Plaintiff denied
any wrongdoing and maintained that the encounter was consensual: (2) that
Plaintiff and Sullum engaged in extensive text messaging that was flirtations
in nature; (3) that Sullum concealed the substance of the text messages from
the police; (4) that Sullum texted Plaintiff in the presence of detectives to
elicit an incriminating response that instead “yielded clear evidence” that

Stevens believed the encounter was consensual; and (5) that Sullum was

 

8 In contrast, when a plaintiff was arrested pursuant to a warrant, it is
proper for the Court to “focus{] its probable cause analysis on whether [the
defendant] ‘knowingly and deliberately, or with reckless disregard for the
truth, made false statements or omissions that create[d] a falsehood in
applying for the warrant.” Wilson v. Russo, 212 F.3d 781, 788 (3d Cir. 2000)
(quoting Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997)) (internal
quotation marks omitted). The Third Circuit has held that “omissions are
made with reckless disregard if an officer withholds a fact in his ken” such
that “[a]ny reasonable person would have known that this was the kind of
thing the judge would wish to know.” See Id. (quoting United States v.
Jacobs, 986 F.2d 1231, 1235 (8th Cir. 1993) (internal quotation marks
omitted)). Though the DA Defendants do not raise this argument, it is
reasonable at this stage to assume that the information below omitted by the
DA Defendants would be information that a judge signing a warrant “would
wish to know.”

22

 
 

known to the Lackawanna County criminal justice system as having
previously lied to police in connection with separate domestic disputes.

While there are still questions as to the clear circumstances
surrounding the Plaintiffs arrest and the involvement of the various DA
Defendants, such questions are not dispositive at the motion-to-dismiss
stage of litigation. As a finding of probable cause is fact specific and the
Plaintiff alleges various facts that could undermine the assertion that the DA
Defendants had such cause for Stevens’ arrest,° viewing the evidence in the
light most favorable to the non-moving party, the Court will deny the DA
Defendants’ motion to dismiss the Plaintiff's false arrest claim.

iv. False Imprisonment

Like a claim for false arrest, a claim for false imprisonment under
Section 1983 is based in the Fourth Amendment and the guarantee against
unreasonable seizures. Garcia v. County of Bucks, 155 F.Supp.2d 259, 265
(E.D. Pa. 2001). “[Wjhere the police lack probable cause to make an arrest,
the arrestee has a claim under §1983 for false imprisonment based on a
detention pursuant to that arrest.” Groman v. Twp. of Manalapan, 47 F.3d
628, 636 (3d Cir. 1995). Therefore, where a claim for false arrest is

sustained, a claim for false imprisonment is also sustained. As Plaintiff has

 

° The Court also notes that the DA Defendants’ decision to file the
affidavit of probable cause and an arrest warrant for the Plaintiff was made
after an investigation and months of review of the facts involved, which must
further call into question that decision and the reasonableness behind the
weighing of all the circumstances.

23

 
 

properly pled both causes of action, the Court will thus deny the DA
Defendants’ motion to dismiss Plaintiffs false imprisonment claim.

b. Section 1983 claims against defendant Sullum

“Section 1983 subjects to liability those who deprive persons of federal
constitutional or statutory rights ‘under color of any statute, ordinance,
regulation, custom, or usage’ of a state.” Leshko v. Servis, 423 F.3d 337,
339 (3d Cir. 2005) (citing 42 U.S.C. §1983). For purposes of Section 1983,
the term “under cover of [law]” is construed to also mean “state actor.” Kach
v. Hose, 589 F.3d 626, 646 (3d Cir. 2009). A plaintiff thus seeking to “hold
an individual liable under §1983 must establish that she was deprived of a
federal constitutional or statutory right by a state actor.” Id. (citing Benn v.
Universal Health Sys., 371 F.3d 165, 169-70 (3d Cir. 2004)). Where the
actors are not state or municipal officials but are private individuals, courts
must address whether their activity can nevertheless be deemed to be under
color of law. Lugar v. Edmondson Oil Co., 457 U.S. 922, 939 (1982). This
inquiry is fact-specific. Id.; Krynicky v. University of Pittsburgh, 742 F.2d 94.
97-98 (3d Cir. 1984).

The color of state law analysis can be difficult, but is grounded in a
basic and clear requirement, “that the defendant[s] in a §1983 action have
exercised power ‘possessed by virtue of state law and made possible only
because the wrongdoer is clothed with the authority of state law.” West v.
Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S.
299, 326 (1941)). The issue is not whether the state was involved in some

24

 
 

way in the relevant events, but whether the action taken by a defendant can
be fairly attributed to the state itself. Jackson v. Metropolitan Edison Co., 419
U.S. 345, 351 (1974). see also Borrell v. Bloomsburg Univ., 870 F.3d 154,
160 (3d Cir. 2017) (courts will ask whether there was “such a close nexus
between the State and the challenged action that seemingly private behavior
may be fairly treated as that of the State itself’).

The Supreme Court has set forth three approaches for determining
whether a certain action was conducted under color of state law: (1) “whether
the private entity has exercised powers that are traditionally the exclusive
prerogative of the state”; (2) “whether the private party has acted with the
help of or in concert with state officials’; and (3) whether “the [sjtate has so
far insinuated itself into a position of interdependence with the acting party
that it must be recognized as a joint participant in the challenged activity.”
Mark v. Borough of Hatboro, 51 F.3d 1137, 1142 (3d Cir. 1995) (other
alterations, internal quotation marks and citations omitted). The Third Circuit,

te

however, has narrowed these tests into one inquiry: “whether the private
party has acted with the help of or in concert with state officials,’ a test also
known as the ‘joint action test.’”” Romich v. Sears Holding Corp., 2013 WL
5925082, at *12 (E.D. Pa. Nov. 5, 2013) (quoting Kach, 589 F.3d at 646)
(citing Cahill ex rel. L.C. v. Live Nation, 512 F. App’x. 227, 230 (3d Cir.
2013)). Under this “joint action test,” “a private party will be deemed a state

actor if it is a ‘willful participant in joint action with the State or its agents.

Cahill, 512 FE. App’x. at 230 (quoting Lugar, 457 U.S. at 941).

29

 
 

In view of the Plaintiffs claims, as defendant Sullum is not a state
employee, any liability under Section 1983 is dependent on whether the
Plaintiff properly pled that Sullum was a state actor as a “willful participant in
joint action with the State or its agents.” Lugar, 457 U.S. at 941. The Plaintiff
argues that this “joint action” included Sullum’s involvement in the DA
Defendants’ investigation and the creation of a narrative that painted Plaintiff
in a criminal light. Plaintiff, however, does not allege Sullum took any steps
to influence the DA Defendants’ investigation or work jointly with the other
defendants except to give her accounts of the events of March 27, 2018.
Plaintiff instead merely claims in conclusory fashion that “Defendants,”
including Sullum, “conspired to violate Plaintiff[‘s] civil rights.” Such
conclusory claims are insufficient to establish that Sullum was acting in
concert with the State to a degree where she would be considered a “willful
participant in joint action with the State.” See Great Western Mining & Mineral
Co. v. Fox Rothschild LLP, 615 F.3d 159 (3d Cir. 2010) (Bare allegations of
conspiracy, or the assertion that “[djefendants engaged in a concerted action
of a kind not likely to occur in the absence of agreement,” are insufficient.).

Even as Plaintiff has failed to plead facts sufficient to show that
defendant Sullum was acting under color of law, it must also be recognized
that alleged victims who later act as witnesses in legal proceedings are
generally protected from certain civil liability in order to thwart any efforts to
disincentivize participation in the judicial process. See Briscoe v. Lahue, 460

U.S. 325, 329-33 (1983) (trial witnesses generally have immunity with

26

 
 

respect to federal civil claims as they would not be acting “under color of law”
when providing testimony); Rehberg v. Paulk, 566 U.S. 356, 371 (2012) (a
complaining witness, like a witness providing trial testimony, is likewise
generally immune from suit for grand jury testimony). Such protections arise
as “the claims of the individual [against a witness] must yield to the dictates
of public policy.” Briscoe, 460 U.S. at 332-33. Though to what degree Sullum
would constitute a “witness” across the various alleged federal claims for
immunity purposes would still require further analysis, immunity may be
extended even where it will inconsequently provide far more leeway than
should be allowed in a criminal justice system that strives first and foremost
for truth.'° Irrespective of such an analysis, the defendant Sullum’s motion
to dismiss Plaintiff's federal Section 1983 claims will be granted.

c. Section 1983 claims against defendant Lackawanna
County

Claims against a municipality under Section 1983 are available only
under certain circumstances. In Monell v. Dep't of Soc. Servs. of N.Y.C., the
Supreme Court states that “local governing bodies ... can be sued directly
under §1983 ... where ... the action that is alleged to be unconstitutional

implements or executes a policy statement, ordinance, regulation, or

 

10 Though a witness generally may not be subject to federal civil liability
as a result of false testimony at the grand jury or trial phase of litigation,
criminal measures may still be taken. The same can be said of filing a false
report with the police. Such measures must act as a deterrence to lying under
oath or to authorities.

27

 
 

decision officially adopted and promulgated by that body's officers.” 436 U.S.
658, 690 (1978). Thus, a municipality may be held liable under Section 1983
where “the alleged unconstitutional action executes or implements policy or
a decision officially adopted or promulgated by those whose acts may fairly
be said to represent official policy.” Reitz v. Cty. of Bucks, 125 F.3d 139, 144
(3d Cir. 1997) (citing Monell, 436 U.S. 658 at 690-91). The Third Circuit has
interpreted this to allow for liability under three circumstances:

First, the municipality will be liable if its employee acted pursuant
to a formal government policy or a standard operating procedure
long accepted within the government entity, Jett_v. Dall. Indep.
Sch. Dist., 491 U.S. 701, 737 (1989): second, liability will attach
when the individual has policy making authority rendering his or
her behavior an act of official government policy, Pembaur v. City
of Cincinnati, 475 U.S. 469, 480-81 (1986): third, the municipality
will be liable if an official with authority has ratified the
unconstitutional actions of a subordinate, rendering such
behavior official for liability purposes, City of St. Louis v.
Praprotnik, 485 U.S. 112, 127 (1988).

Spiess, 2013 WL 1249007, at *19 (quoting McGreevy v. Stroup, 413 F.3d
359, 367 (3d Cir. 2005)). In essence, a party must show that an
unconstitutional policy or custom exists or was created by a decisionmaker
possessing final authority. Forrest v. Parry, 930 F.3d 93, 105-06 (3d _ Cir.
2019) (‘[A] plaintiff presenting an unconstitutional policy must point to an
official proclamation, policy or edict by a decisionmaker possessing final
authority to establish municipal policy on the relevant subject. And, if alleging
a custom, the plaintiff must evince a given course of conduct so well-settled

and permanent as to virtually constitute law.”).

28

 
 

Plaintiff argues that the decisions to prosecute and detain Stevens,
allegedly fabricate evidence, and coordinate the prosecution of Stevens with
a county judge “were as a result of the policies, practices and/or customs of
the Lackawanna County and Lackawanna County District Attorney's Office.”
The Plaintiff, however, does not point to a specific policy or custom in place
that it claims led to these actions. See Jones v. Cty. of York, 2020 WL
3892878, at *4 (M.D. Pa. July 10, 2020) (“[Flor a municipality to be liable
under a municipal policy or custom theory, the plaintiff needs to point to a
specific policy or a custom that caused his injury.”).

Furthermore, the Plaintiff fails to claim that the actions of the DA
Defendants created a policy or custom instead of merely reflecting one, thus
undermining any potential assertion that the actions themselves somehow
instituted a new path forward for the DA Defendants and Lackawanna
County. As Plaintiff fails to point to any established unconstitutional policy or
custom but only offers a conclusory assertion, defendant Lackawanna
County’s motion to dismiss Plaintiff's Section 1983 claim will be granted.

B. Conspiracy to Violate Civil Rights Claims Under 42 U.S.C. §1985

Similar to the terms of Section 1983, the terms of Section 1985 do not
create a substantive right, but merely provide a method for vindicating federal
rights conferred by the United States Constitution and the federal statutes
that it describes. Great American Fed. Sav. & Loan Ass’n v. Novotny, 442

U.S. 366, 372 (1979). Section 1985(3), which provides for claims stemming

29

 
 

from a conspiracy to deprive a plaintiff of constitutional equal-protection
righis or privileges, states in pertinent part:

If two or more persons in any State or Territory conspire or go in
disguise on the highway or on the premises of another, for the
purpose of depriving, either directly or indirectly, any person or
class of persons of the equal protection of the laws, or of equal
privileges and immunities under the laws ... whereby another is
injured in his person or property, or deprived of having and
exercising any right or privilege of a citizen of the United States,
the party so injured or deprived may have an action for the
recovery of damages occasioned by such injury or deprivation,
against any one or more of the conspirators.”

42 U.S.C. §1985(3). Following its initial decision in Griffin v. Breckenridge,
403 U.S. 88 (1971) concerning Section 1985(3) claims, the Supreme Court
made clear that for a plaintiff to substantiate a claim under 1985(3), he or
she must allege: “(1) a conspiracy; (2) for the purpose of depriving, either
directly or indirectly, any person or class of persons of the equal protection
of the laws, or of equal privileges and immunities under the laws; and (3) an
act in furtherance of the conspiracy; (4) whereby a person is injured in his
person or property or deprived of any right or privilege of a citizen of the
United States.” United Bhd. of Carpenters & Joiners v. Scott, 463 U.S. 825,
828-29 (1983) (citing Griffin, 403 U.S. at_ 102-03); Lake, 112 F.3d at 685
(same). Further, “[t]he Griffin Court emphasized that because §1985(3)
requires the ‘intent to deprive of equal protection, or equal privileges and
immunities,’ a claimant must allege ‘some racial, or perhaps otherwise class-

based, invidiously discriminatory animus behind the conspirators’ action’ in

30

 
 

order to state a claim.” Farber v. City of Paterson, 440 F.3d _131 (3d Cir.
2006) (citing Griffin, 403 U.S. at 102)).

As the Plaintiff has failed to claim any “racial, or perhaps otherwise
class-based, invidiously discriminatory animus behind the [alleged]
conspirators’ action,” his Section 1985 claim will be dismissed."

C. Claims Under Pennsylvania State Law

The Plaintiff raises three separate claims under state law — for
malicious prosecution and malicious use and abuse. of process against
defendant Sullum, and for tortious interference with employment and
economic advantage against defendant Powell.

a. State malicious prosecution claim against defendant
Sullum

To prevail on a malicious prosecution claim under Pennsylvania law, a
plaintiff must prove that “the defendant (1) instituted proceedings against the

plaintiff, (2) without probable cause, (3) with malice, and (4) that the

 

1 Plaintiff recognizes that he misstated the proper section of the U.S.
Code in his amended complaint — as he did in his initial complaint — when
pleading his conspiracy claim and offers a revised view of his amended
complaint in his briefing. This, however, does not act to amend the amended
complaint and properly plead a conspiracy claim under Section 1983, nor do
the facts set forth in his pleading properly identify any particular grounds
upon which it could be deduced that the Plaintiff initially attempted to plead
a Section 1983 conspiracy claim. See (Doc. 9 at 17) (Plaintiff broadly states,
as with his other claims, that he “incorporates by reference ... the allegations
of the preceding paragraphs,” improperly leaving it to the Court to decide
whether facts have been properly pled for a conspiracy claim). |

34

 
 

proceedings were terminated in favor of the plaintiff.” Corrigan v. Cent. Tax
Bureau of Pa., Inc., 828 A.2d 502, 505 (Pa. Commw. Ct. 2003) (citing Turano
v. Hunt, 631 A.2d 822, 824 (Pa. Commw. Ct. 1993)). A state law cause of |

 

action for malicious prosecution thus includes the same first four elements
as a claim under Section 1983 but does not require showing a deprivation of
liberty. See Napier v. City of New Castle, 407 F. App'x 578, 583 (3d Cir.
2010) (listing the elements of the Pennsylvania cause of action for malicious
prosecution as enumerated in Corrigan). A state malicious prosecution claim |
also does not require that the plaintiff allege a violation of the United States
Constitution or that the defendant was acting under color of law. But see
Milbourne v. Baker, 2012 WL 1889148, at *12 (E.D. Pa. May 23, 2012)
(although the elements for malicious prosecution under state and federal law
appear similar, “except for the requirement of a constitutional violation under
§1983,” they also “differ in substance’).

In analyzing claims for malicious prosecution, Pennsylvania courts
have relied extensively on the Restatement (Second) of Torts. Shoop v.
Dauphin Cty., 766 F.Supp. 1327, 1338 (M.D. Pa. 1991); see a/so Bradley v.
Gen. Accident Ins., 778 A.2d 707, 710-11 (Pa. Super. Ct. 2001) (comment g
of the Second Restatement is a guide in determining a private individual's
responsibility for initiating proceedings by providing statements to police).
The Restatement acknowledges that a private individual who reports
suspected criminal conduct to a law enforcement officer causes the

institution of any subsequent proceedings initiated as a result of the

32

 
 

information provided. Restatement (Second) of Torts §653 cmt. g (1977).
Comment g of the Second Restatement, however, clarifies that for a private
person, “giving the information or even making an accusation of criminal
misconduct does not constitute a procurement of the proceedings initiated
by the officer if it is left entirely to [the officer’s] discretion to initiate the
proceedings or not.” Id. Instead, a claim for malicious prosecution may exist
where “an intelligent exercise of the officer's discretion becomes impossible”
because a private individual knowingly provides false information on which
the initial prosecution relied. Id.; Cooper v. Muldoon, 2006 WL 1117870 (E.D.
Pa. Apr. 26, 2006).

Plaintiff here alleges that defendant Sullum knowingly provided false
information to the DA Defendants regarding the sexual encounter between
Sullum and Stevens, and that this false information led to the Plaintiff's
prosecution for various sexual assault charges. See Washington v. City of
Philadelphia, 2010 WL 3058369, at *3 (E.D. Pa. Aug. 2, 2010) (a private
party may have “initiated” or “procured” criminal proceedings when providing
knowingly false information to authorities (citing Hess v. Lancaster Cty., 514
A.2d 681, 683 (Pa. Commw. Ct. 1986))). Plaintiff also generally claims that
Sullum maliciously acted without probable cause and, as discussed above,
the criminal proceedings were terminated in Plaintiff's favor. The Court,
therefore, viewing the evidence in the light most favorable to the Plainiiff, will
deny defendant Sullum’s motion to dismiss Plaintiff's state malicious

prosecution claim.

33

 
 

b. State malicious abuse of process claim against defendant
Sullum"

“The gist of an action for abuse of process is the improper use of
process after it has been issued, that is, a perversion of it.” McGee v. Feege,
535 A.2d 1020, 1023 (Pa. 1987) (citing Publix Drug Co. v. Breyer Ice Cream
Co., 32 A.2d 413 (Pa. 1943)); see also Mitchell, 188 F. App’x. at 502 (an
abuse of process occurs when a “prosecution is initiated legitimately [but]
thereafter is used for a purpose other than that intended by the law,” such as
blackmail or abuse (quoting Jennings, 567 F.2d at 1217)). To establish a
claim of abuse of process under Pennsylvania law, a plaintiff must show that
the defendant (1) used legal process against the plaintiff, (2) primarily to
accomplish a purpose for which the process was not designed, and (3)
caused harm to the plaintiff. Werner v. Plater-Zyberk, 799 A.2d 776, 785 (Pa.
Super. Ct, 2002) (citing Shiner v. Moriarty, 706 A.2d 1228, 1236 (Pa. Super.
Ct. 1998): see also Gen. Refractories Co. 337 F.3d at 304.

As with claims for malicious prosecution, Pennsylvania courts have
turned to the Second Restatement of Torts for guidance. The tort of “abuse

of process” is defined as the use of legal process against another “primarily

 

12 Plaintiff also raises a “malicious use of process’ claim in conjunction
with his abuse of process claim. A malicious use of process claim, however,
traditionally mirrors a malicious prosecution claim and is the alternative to a
malicious prosecution claim in the civil context. See Rose, 871 F.2d at 350
n.17 (explaining that an abuse of process and malicious use of process, “also
known as malicious prosecution,” are separate torts.).

34

 
 

to accomplish a purpose for which it is not designed.” Restatement (Second)
of Torts §682. The Restatement states in relevant part:

The gravamen of the misconduct for which the liability stated in
this Section is imposed is not the wrongful procurement of legal
process or the wrongful initiation of criminal or civil proceedings:
it is the misuse of process, no matter how properly obtained, for
any purpose other than that which it was designed to accomplish.
Therefore, it is immaterial that the process was properly issued,
that it was obtained in the course of proceedings that were
brought with probable cause and for a proper purpose, or even
that the proceedings terminated in favor of the person instituting
or initiating them. The subsequent misuse of the process, though
properly obtained, constitutes the misconduct for which the
liability is imposed under the rule stated in this Section.

id. at cmt._a. As a result, a court must determine whether the legal process
in question was used “primarily ‘to benefit someone in achieving a purpose
which is not the authorized goal of the procedure in question.” Gen.
Refractories Co. 337 F.3d at 304 (quoting Werner, 799 A.2d at 785); see
also Al Hamilton Contracting Co., 644 A.2d 491, 191-92 (Pa. Super. Ct.
1994) (“It is not enough that the defendant had bad or malicious intentions
... [f]jather, there must be an act or threat not authorized by the process, or
the process must be used for an illegitimate aim such as extortion, blackmail,
or to coerce or compel the plaintiff to take some collateral action.”).

Plaintiff claims that Sullum falsely accused Stevens of coercion
because she “intend[ed] to file a civil lawsuit for monetary gain” and “conceal
[an] affair,” and that she repeated these false claims when she testified

during a preliminary hearing. Plaintiff, however, fails to show how the legal

35

 
 

proceedings were used primarily for a purpose that they were not intended
or to coerce a desired result, as Plaintiff alleges that Sullum provided her
false testimony in a preliminary hearing as part of the government's efforts
to support a criminal information, which would be a legitimate purpose of
such a hearing. See Gen. Refractories Co., 337 F.3d at 305 n.2 (“there is no
action for abuse of process when the process is used for the purpose for
which it is intended, but there is an incidental motive or spite or ulterior
purpose of benefit to the defendant”); see also Gebhart, 574 F. App’x. at 160
(plaintiff failed to support abuse of process claim where there were
allegations of “an improper motive in initiating the suit, not in conducting it’).
Though providing the police with false claims of criminal conduct and
giving testimony reiterating that same fictitious conduct in court would be
reproachable and potentially worthy of criminal repercussions, such actions
would not appear to reflect a perversion of a process used for an illegitimate
aim. Plaintiff has therefore failed to plead sufficient facts that would establish
that there was an abuse of process. Defendant Sullum’s motion to dismiss
will thus be granted with respect to Plaintiffs state abuse of process claim.

c. State tortious interference with employment claim against
defendant Powell

To state a claim for tortious interference with prospective economic
advantage, a plaintiff must allege: (1) the existence of a contractual, or
prospective contractual relation between the complainant and a third party;

(2) purposeful action on the part of the defendant, specifically intended to

36

 
 

harm the existing relation, or to prevent a prospective relation from occurring;
(3) the absence of privilege or justification on the part of the defendant; and
(4) the occasioning of actual legal damage as a result of the defendant's
conduct. Crivelli v. Gen. Motors Corp., 215 F.3d 386, 394 (3d Cir. 2000)
(citing Strickland v. University of Scranton, 700 A.2d 979, 985 (Pa. Super.
Ct. 1997)).

in determining whether a particular course of conduct is improper for
purposes of setting forth a cause of action for tortious interference with
prospective advantage, Pennsylvania courts have looked to Section 767 of
the Restatement (Second) of Torts. This section provides the following
factors for consideration: (1) the nature of the actor's conduct; (2) the actor's
motive; (3) the interests of the other with which the actor's conduct interferes;
(4) the interests sought to be advanced by the actor; (5) the proximity or
remoteness of the actor's conduct to interference, and (6) the relationship
between the parties. Strickland, 700 A.2d at 985 (citing Triffin v. Janssen
626 A.2d 571, 574 (Pa. Super. Ct. 1993)). It is unnecessary, however, for

 

courts to weigh these factors at the pleading stage.

Plaintiff asserts that defendant Powell reached out beyond the typical
duties of his office to contact the Pennsylvania Department of State and
“intentionally mispresented the facts [] of the subject encounter and withheld
exculpatory evidence in providing information to the Pennsylvania Office of
Enforcement and Investigation.” According to Plaintiff, these efforts to

“transmit[] false information” about Stevens eventually led to the suspension

37

 
 

of Stevens’ chiropractic license to practice. For professional chiropractors, it
would be generally understood that a license to practice would be required
to operate a chiropractic office. As Plaintiff operated such an office, Stevens
Chiropractic, the loss of his license would seemingly impact either existing
or prospective business with clients as he would be entirely unable to
practice.

Though Plaintiff has failed to indicate what damages he actually
incurred as a result of the loss of his license allegedly due to Powell's
intervention outside the general assertion that Plaintiff “suffered severe loss
of prospective patients/clients and actual loss of revenue,” such issues of
fact are better settled at the damages stage of the litigation than at the
motion-to-dismiss stage. See Sidhu v. Mann, 2011 WL 900982, at *5 (M.D.
Pa. Mar. 14, 2011) (“Defining a ‘prospective contractual relation’ is
admittedly problematic .... [i]t is something less than a contractual right,
something more than a mere hope.” (quoting Thompsen Coal Co. v. Pike
Coal Co., 412 A.2d 466, 471 (Pa. 1979))). As such, the Plaintiff has
sufficiently pled facts to support a claim for tortious interference with
economic advantage, and defendant Powell’s motion to dismiss this claim

will be denied.
iV. CONCLUSION

For the reasons discussed above, the Court will: DENY the DA

Defendants’ motion to dismiss as to Counts |, Ill and IV; DENY defendant

38

 
 

Sullum’s motion to dismiss as to Count VI: DENY defendant Powell’s motion
to dismiss as to Count VIlIl; and GRANT the defendants’ motions to dismiss

as to the remaining Counts. A separate order will follow.

5] Malachy €. Mannion
MALACHY E. MANNION
United States District Judge

 

Date: July 2, 2021

20-1911-05.wpd

39

 
